DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 1/5/2021 for application 16041826.  Claims 6 & 12 are canceled by Applicant.  Claim 23 is newly presented by Applicant.  Claims 1-5, 7-11, & 13-23 are pending.

Response to Arguments
Applicant’s arguments concerning amended claims 1 and 15 have been fully considered and are persuasive.  Specifically, the examiner agrees that Shershnyov fails to teach the claimed ratio of the area of the plurality of holes to the area of a perforated plate is between 60-80%.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeonghyun Ju on 3/12/2021.
The application has been amended as follows: 
IN THE CLAIMS:

In claim 1, at line 18, after “a plurality of”, delete “flow”.

In claim 15, at line 25, after “a plurality of”, delete “flow”.

Reasons for Allowance
Claims 1-5, 7-11, & 13-23 are allowed.

Regarding Independent Claims 1 & 15, the prior art fails to teach, in combination with the other limitations of the respective claims, a ratio of an area of the plurality of holes to an area of the perforated plate has a value of 60% to 80%.
Regarding Independent Claim 23, claim 23 is identical in scope to claim 2 as filed 9/22/2020.  See the reasons for indicating allowable subject matter for claim 2 in the Office action mailed 10/29/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741